DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to gunshot sensor systems, classified in G08B 13/1672.
II. Claim 23, drawn to gunshot audio systems with speech filtering, classified in G10L 15/02.
III. Claims 24 and 25, drawn to wireless communication, classified in G08B 25/10.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because speech filtering is not necessary for the proper function of the gunshot sensor system.  The subcombination has separate utility such as privacy protection of system users.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as remote data storage.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As noted above, speech filtering is not necessary for the speakers to play back audio data received from the gunshot sensor units.  Also, the playback and speakers found in claims 1-22 are interpreted to be performed locally at the site where the control panel is located.  There is no need for any wireless or wired transfer of data to a remote public network or law enforcement entity as mentioned in claims 24 and 25.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with J. Grant Houston on 7/19/22 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities:
Paragraph 19, Line 3:  The word “microphones” should be singular to agree with the article “an”.
Paragraph 64, Line 4:  The sensor unit in classroom A is numbered “130-3” and the sensor unit in classroom B is numbered “130-4”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noland et al [US 2016/0232774] (supplied by applicant) in view of Monroe et al [U.S. 7,228,429] (supplied by applicant).
For claim 1, the system for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed subject matter, as noted, 1) the claimed gunshot sensor units are met by the gunshot detection sensors (No. 10, Paragraph 65), the gunshot sensor units comprising 2) one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20) for detecting acoustic anomalies indicating potential gunshots (Paragraph 128: “sound dB above a threshold value corresponding to a gunshot”), and for generating audio data depicting the acoustic anomalies (Paragraph 146: “sound waveform data received from gunshot sensors”), and 3) controllers for generating event data based on the acoustic anomalies (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon , smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”).  However, there is no mention of a control panel for receiving the event data and audio data from the sensor units as well as speakers for providing audio playback of the audio data.
Control panels have been used in security networks for some time.  The multimedia network taught by Monroe includes a plurality of appliances (No. 5) that can be used in educational, institutional, or office environments (Col. 11, Lns. 50-52) that also house a plurality of elements such as a loudspeaker (No. 20) to allow remote supervisory personnel to communicate with room occupants and a microphone (No. 35) to detect local ambient sounds and then send them to a remote location to support acoustic event detection of gunshots (Col. 11, Lns. 56-59).  The Monroe reference also includes a control panel (Fig. 21) that is a highly flexible device that can be used for several multimedia monitoring functions (Col. 16, Lns. 50-53).  Most importantly, the control panel includes a speaker (No. 601) that is provided for audible indications of status, alarms, and for streaming of audio streams (Col. 17, Lns. 1-3).
One significant advantage of the Monroe configuration (Col. 4, Lns. 52-61) is that it permits multimedia surveillance in applications and locations where physical wiring cannot be used, and over distances not possible or cost effective with other systems.  It also provides surveillance capability using a wide variety of techniques and is not limited by the data capacity or cost associated with systems on the market.  Furthermore, the Noland reference also includes a system gateway (No. 110) that acts as a communication channel for transmission of the gunshot data to first responders.  Therefore, a control panel would also be used as a gateway for said data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a control panel with speakers in the system of Noland for the purpose of using a system that provides enhanced surveillance capability.
For claim 2, the sensor units of Noland also include nonvolatile storage for locally storing the audio data and event data (Paragraph 246: “The threat sensing devices 10 and/or the system gateway 110 collectively store all the data-points collected for each of the sensors for each of the threat sensing devices.  Since multiple gunshots can be required to be detected and since different weapons could be used, the threat sensing device 10 desirably is provided with enough memory to store many different sets of detailed gunshot data points for each event”).  The speaker of the control panel of Monroe is meant to provide audio playback of streamed data (Col. 17, Lns. 1-3).
For claim 10, the method for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed steps, as noted, 1) the claimed detecting acoustic anomalies indicating potential gunshots is achieved using the threat sensing devices (No. 10) via one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20), 2) the claimed generating audio data depicting the acoustic anomalies is read on the specification (Paragraph 128) that mentions “sound dB above a threshold value corresponding to a gunshot”, and (Paragraph 146) “sound waveform data received from gunshot sensors”, and 3) the claimed generating event data based on the acoustic anomalies is also read on the specification (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon , smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”).  However, there is no mention of a control panel for receiving the event data and audio data from the sensor units as well as speakers for providing audio playback of the audio data.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 11, the sensor units of Noland also include nonvolatile storage for locally storing the audio data and event data (Paragraph 246: “The threat sensing devices 10 and/or the system gateway 110 collectively store all the data-points collected for each of the sensors for each of the threat sensing devices.  Since multiple gunshots can be required to be detected and since different weapons could be used, the threat sensing device 10 desirably is provided with enough memory to store many different sets of detailed gunshot data points for each event”).  The speaker of the control panel of Monroe is meant to provide audio playback of streamed data (Col. 17, Lns. 1-3).

Claims 4, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noland et al in view of Monroe et al as applied to claims 1 and 10 above, and further in view of Bohlander et al [U.S. 9,642,131].
For claim 4, the combination of references above includes the claimed subject matter as discussed in the rejection of claim 1 above, such as the Monroe reference providing audio playback of streamed data.  However, there is no mention in either reference of the control panel sending live monitoring instructions to the sensor units to generate and stream live audio data depicting ambient sound to the control panel in response to said live monitoring instructions.
Live audio streams have been used in emergency systems as can be seen in Bohlander.  The system comprises a plurality of computing devices (Nos. 112, 122, 132, 142, 152) that are activated if a certain event occurs, such as a safety device being disabled, a gunshot sound detected, or a responder pressing a panic button (Col. 1, Lns. 53-59).  This information is then automatically sent to a dispatch unit (No. 160) with computing device (No. 162) for processing.  One advantage of the Bohlander reference is that it allows the dispatch computing device to request information from the remote computing devices (Col. 8, Lns. 42-59).  In one example, the request for information includes a request for a live audio stream, such as live audio stream from a microphone of the computing device.
The Bohlander reference allows a user the option to get live information as it happens in order to dispatch the proper authorities to the scene.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow a user to live stream audio data for the purpose of allowing a dispatch officer or law enforcement officer better surveillance of the scene more quickly.
For claim 13, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 4 above.
For claim 19, the system for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed subject matter, as noted, 1) the claimed gunshot sensor units are met by the gunshot detection sensors (No. 10, Paragraph 65), the gunshot sensor units comprising 2) one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20) for detecting acoustic anomalies indicating potential gunshots (Paragraph 128: “sound dB above a threshold value corresponding to a gunshot”), and for generating audio data depicting the acoustic anomalies (Paragraph 146: “sound waveform data received from gunshot sensors”), and 3) controllers for generating event data based on the acoustic anomalies (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon , smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”).  However, there is no mention of a control panel for receiving the event data and audio data from the sensor units as well as speakers for providing audio playback of the audio data.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
Another element not found in the combination above is the control panel sending live monitoring instructions to the sensor units to generate and stream live audio data depicting ambient sound to the control panel in response to said live monitoring instructions.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 4 above.
For claim 20, the Noland reference only allows people who have been pre-authorized by the systems administrator (Paragraph 221) to download the threat sensing system (No. 100) applications.  Also, message class recipients are required to be pre-authorized by the system administrator (Paragraph 229).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Noland et al in view of Bohlander et al.
For claim 22, the method for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed steps, as noted, 1) the claimed detecting acoustic anomalies indicating potential gunshots is achieved using the threat sensing devices (No. 10) via one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20), 2) the claimed generating audio data depicting the acoustic anomalies is read on the specification (Paragraph 128) that mentions “sound dB above a threshold value corresponding to a gunshot”, and (Paragraph 146) “sound waveform data received from gunshot sensors”, and 3) the claimed generating event data based on the acoustic anomalies is also read on the specification (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon , smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”).  However, one claimed element not found in Noland is generating and sending live monitoring instructions to the sensor units to generate and stream live audio data depicting ambient sound to the control panel in response to said live monitoring instructions.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 4 above.

Claims 3, 5-9, 12, 14-18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The specific allowable subject matter in the present application is the combination of the gunshot sensor units with microphones and control panel with speakers for audio playback in conjunction with a graphical user interface that allows an operator of the control panel to not only provide sensor information to the operator but also receive input from the operator indicating selections of different gunshot sensor units for retrieval of locally stored audio data and event data that is stored on nonvolatile memory of the selected gunshot sensor unit.  Graphical user interfaces have been used in sound libraries for some time as seen by the Goldstein et al [US 2010/0142715] reference; however, this system is not combined with a gunshot sensor system with control panel.  Also, the control panel having a microphone to generate audio data that is live streamed to the sensor units and the sensor units having speakers for providing audio playback of the live audio data streamed from the control panel in conjunction with the sensor units and control panel to stream live audio data depicting ambient sound to the control panel in response to live monitoring instructions.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis et al [U.S. 11,133,021] provides reliable awareness of gunshot events.
Davis et al [U.S. 11,282,536] detects a gunshot event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
7/19/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687